
	

115 S3430 IS: Seasonal Airport Parity Act
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3430
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2018
			Mr. Daines (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 49, United States Code, to provide for the treatment of certain seasonal airports.
	
	
 1.Short titleThis Act may be cited as the Seasonal Airport Parity Act. 2.Seasonal airportsSection 47114(c)(1) of title 49, United States Code, is amended by adding at the end the following:
			
 (G)Seasonal airportsNotwithstanding any other provision of this subsection, the Secretary shall consider an airport to be a nonhub primary for the purposes of section 47119 and shall apportion to an airport sponsor in a fiscal year an amount equal to the minimum apportionment available under subparagraph (B) if the Secretary finds that the airport is a commercial service airport (as defined in section 47102) receiving scheduled air carrier service for fewer than six months annually with at least 8,000 passenger boardings in the calendar year used to calculate the apportionment..
		
